Citation Nr: 0524721	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-31 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE


Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO denied entitlement to service 
connection for diabetes mellitus.  The veteran perfected an 
appeal of this issue.

In June 2005, the veteran testified at a video hearing before 
the undersigned Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims folder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The conditions of the veteran's service did not involve 
duty or visitation in the Republic of Vietnam; thus, it is 
not presumed that the veteran was exposed to herbicides 
during service.  

3.  The veteran is not shown to have manifested diabetes 
mellitus in service or for many years thereafter.  

4.  The currently demonstrated diabetes mellitus is not shown 
to be due the exposure to herbicides or other event or 
incident of the veteran's period of service.  




CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim. VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In this case, in a letter dated in May 2002, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  In 
addition, in its August 2003 statement of the case (SOC) and 
October 2004 supplemental statement of the case (SSOC), the 
RO explained the basis for the denial of service connection.  
The Board finds, therefore, that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, and private 
medical records.   

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 
C.F.R. §3.159(c) (2003).  



Factual Background

The veteran contends his current diabetes is related to his 
alleged exposure to herbicide agents during active service.  
His service personnel records reveal that he was stationed on 
the U.S.S. Ranger, which was in the official waters of the 
Republic of Vietnam from December 9, 1972 to January 3, 1973, 
January 14, 1973 to January 30, 1973, and February 1, 1973 to 
February 6, 1973.  The veteran's DD Form 214 reveals that he 
was awarded the National Defense Service Medal and the 
Vietnam Service Medal.  

Service medical records are negative for complaints or 
findings of diabetes.  On his December 1978 separation 
examination, the veteran's urinalysis was negative for sugar.  

In his claim for service connection, the veteran noted that 
he first began being treated for the condition in 1995.  The 
veteran's private medical records from August 1998 to March 
2002 reveal treatment for diabetes mellitus.

During the veteran's June 2005 video hearing, he revealed 
that while he was in service he served on the U.S.S. Ranger, 
an aircraft carrier, and his duties included refueling 
aircrafts.  He testified that the aircraft carrier was 
approximately less than 25 miles away from the shore of 
Vietnam and that he never set foot in Vietnam.  He also 
revealed that he never swam in the ocean.  He indicated that 
he would go fishing when the ship was not running, and eat 
fish from the ocean.  

The veteran also indicated that aircrafts, which landed and 
took off of the U.S.S. Ranger, came from DaNang or Saigon, 
Vietnam.  He indicated that he was not aware what cargo these 
aircrafts carried, but they could have been carrying 
chemicals.  He asserted that the aircrafts could have been in 
Vietnam during a battle situation, because sometimes the 
aircrafts would bring in wounded soldiers.  

During the veteran's hearing he reported that the U.S.S. 
Ranger would travel in circles around the Gulf of Tonkin and 
planes would take off and land aboard the aircraft carrier.  
He noted that there was heavy wind on the aircraft carrier 
while he traveled in this area.  He asserted that if Agent 
Orange had been dropped in Vietnam, then he could have been 
exposed to the herbicide through the wind or water.  

To support his claim, the veteran submitted an article by an 
attorney, which indicated that a recent Australian study 
revealed that Australian Navy veterans who served on ships in 
the waters offshore of Vietnam demonstrated that the dioxin 
in agent orange could pass through the evaporative 
distillation process used to purify the water aboard ships.  
The article stated that the study appeared on a web site, 
www.wva.gov.ao.   


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§  3.307, 3.309 
(2004).  

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, is 
presumed to have been exposed to an herbicide agent during 
that service.  When such a veteran develops Type II diabetes 
mellitus to a degree of 10 percent or more within the 
specified period, the disorder shall be presumed to have been 
incurred during service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  The Federal 
Circuit has held, however, that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The veteran is seeking service connection for diabetes 
mellitus.  He contends that he served aboard a ship in the 
waters off the coast of the Republic of Vietnam, which was 
involved in the refueling of planes from Vietnam.  He 
believes that herbicide contaminants were present on the 
planes, and in the wind and water, and that his exposure to 
those contaminants led to the development of diabetes 
mellitus.  

The benefits administered by VA are prescribed by statute and 
regulation, as in this case set forth above.  The Board is 
not an equitable body that is free to disregard the statutes 
or regulations promulgated that define the scope of benefits 
provided.  As noted above, where a veteran served in Vietnam 
during the Vietnam era, he shall be presumed to have been 
exposed during such service to the herbicide Agent Orange.  
In this regard, the Secretary of VA has concluded that the 
phrase "service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).

In this case, then, in order to presume that exposure to 
herbicides did occur, the evidence must show that the 
conditions of the veteran's service involved duty or 
visitation in the Republic of Vietnam. See 38 C.F.R. § 
3.307(a)(6)(iii).  During 
his June 2005 hearing, the veteran acknowledged that he never 
set foot in the Republic of Vietnam.  On this point the law 
is clear; he did not serve in Vietnam, nor did his duty in 
the waters offshore require visitation to Vietnam.  Thus, 
notwithstanding the sincerity of the veteran's contentions, 
it cannot be presumed he was exposed to herbicide agents 
during his service, and entitlement to service connection for 
diabetes mellitus is not warranted pursuant to 38 C.F.R. § 
3.309(e) (2004).  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6).

Although the veteran does not fall within the above 
presumptive provisions, he is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  

In this case, there is no competent evidence establishing 
that the veteran was, in fact, exposed to herbicides.  
Although the veteran has provided an article suggesting that 
an Australian study links service on a ship with agent orange 
exposure, that article was from an attorney, and does not 
include the results of the study.  Further, the web site 
provided appears to no longer exist upon recent searching.  
Thus, the article provides no competent evidence that the 
veteran was actually exposed to agent orange during service.  
In addition, there is no medical opinion linking his diabetes 
with agent orange exposure.

Finally, the veteran's service medical records are negative 
for any findings related to diabetes mellitus, and the post-
service medical records associated with the claims folder 
show no evidence of treatment for diabetes mellitus prior to 
August 1998, which is approximately 19 years after his 
discharge from service.  Thus, service connection on a direct 
or presumptive basis as a chronic condition is not warranted.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran's diabetes mellitus was 
incurred in or aggravated by his military service, to include 
exposure to herbicides during service.  


ORDER

Service connection for Type II diabetes mellitus, to include 
as a result of exposure to herbicide agents, is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


